IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-17-00421-CR

                              IN RE RICHARD BUTLER


                                  Original Proceeding



                            MEMORANDUM OPINION


       Richard Butler filed petition for writ of mandamus requesting this Court to order

the trial court clerk to forward to him a free copy of the clerk’s record and also the

reporter’s record. A court of appeals has no jurisdiction to issue a writ of mandamus

against a trial court clerk or court reporter except to protect or enforce its jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221 (West 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex.

App.—Waco 2008, orig. proceeding). We dismiss Butler’s writ of mandamus against the

trial court clerk and court reporter for want of jurisdiction.
                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed January 3, 2018
[OT06]




In re Butler                                                Page 2